In an action for a divorce and ancillary relief, (1) the defendant husband appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Nassau County (Kingston, J.), dated December 21,1995, which, after a nonjury trial, inter alia, (a) awarded the plaintiff wife maintenance of $2,500 per month, until she reaches the age of 65, remarries, or dies, (b) ordered the defendant to maintain life insurance naming the plaintiff as beneficiary to secure the award of maintenance, and (c) awarded the plaintiff counsel fees and disbursements, and (2) the plaintiff wife cross-appeals, as limited by her brief, from stated portions of the same judgment, which, inter alia, limited her maintenance to $2,500 per month.
Ordered that the judgment is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
The trial court properly considered all relevant factors before awarding maintenance to the plaintiff wife, and neither the amount nor the duration of the award represented an improvident exercise of discretion (see, Hartog v Hartog, 85 NY2d 36; Costantino v Costantino, 225 AD2d 651; Gulotta v Gulotta, 215 AD2d 724; Feldman v Feldman, 194 AD2d 207). Further, the court did not improvidently exercise its discretion in awarding the plaintiff wife counsel fees and disbursements, the amount of which is to be determined after a hearing (see, Domestic Relations Law § 238; DeCabrera v Cabrera-Rosete, 70 NY2d 879; Costantino v Costantino, supra; Merzon v Merzon, 210 AD2d 462).
The parties’ remaining contentions are without merit. Rosenblatt, J. P., Miller, Ritter and Copertino, JJ., concur.